Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting fighting, inflicting bodily injury upon another inmate and disobeying a direct order. Petitioner challenges this determination, contending that it was not based upon substantial evidence. We disagree. Adduced in evidence against petitioner was the misbehavior report as well as the testimony of two correction officers and that of petitioner’s victim, all of whom related that petitioner had engaged in a fist fight in the facility’s recreation room in the course of which petitioner had disobeyed direct orders to desist. Petitioner then proceeded to slash the inmate victim across the face, neck and back, causing wounds consistent with a razor blade-like weapon. Such proof was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.